         Case 1:98-cr-00316-SDG Document 13 Filed 07/29/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA

                                                          Criminal Action No.
                        v.
                                                            1:98-cr-316-SDG
                                                             1:10-mj-1325-LTW
THURNAL ANTHONY GLOVER
         Defendant.


                                     ORDER

      This matter is before the Court for consideration of the Final Report and

Recommendation entered by United States Magistrate Judge Linda T. Walker

[ECF 11], which recommends that Defendant’s Motion to Dismiss Detainer [ECF

4, Case No. 1:10-mj-1325-LTW] be DENIED. Plaintiff did not file objections to the

Final Report and Recommendation. In the absence of objections, and under 28

U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(b)(3), this Court reviewed the Report and

Recommendation for clear error and found none. Accordingly, this Court

ADOPTS the Final Report and Recommendation [ECF 11] as the order of this

Court.

      SO ORDERED this the 29th day of July 2020.



                                                     Steven D. Grimberg
                                               United States District Court Judge
